Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Anthony Taylor appeals the district court’s orders denying his “motion for a more definite statement” regarding the court’s order denying his Fed. R. Civ. P. 59(e) motion to reconsider the order dismissing under 28 U.S.C. § 1915(e)(2)(B) (2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Taylor v. Nat’l Sec. Agency, No. 5:15-ct-03225-FL (E.D.N.C. Oct. 7, 2015; Dec. 23, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED